Citation Nr: 1812531	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO. 04-36 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for an upper back disability.

2. Entitlement to service connection for a lower back disability.

3. Entitlement to an initial rating for hemorrhoids in excess of 10 percent prior to September 26, 2014, and in excess of 20 percent thereafter.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Neal, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2010 and January 2004 rating decisions of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA). The case was most recently before the Board in September 2015 when it was remanded for additional development. 

In October 2006, the Veteran testified at a Board hearing before a Veterans Law Judge (VLJ) with respect to the increased rating for hemorrhoids claim. However, the VLJ who conducted that hearing and signed the September 2015 remand is no longer available to participate in the Veteran's appeal. In an August 2017 letter, the Veteran was notified of his right to a hearing before a VLJ who would decide the claim. Subsequently, the RO received a letter from the Veteran indicating that he did not wish to appear at another Board hearing. As such, the Board finds that the Veteran has waived his right to an additional hearing. 

The issue of entitlement to an initial rating for hemorrhoids in excess of 10 percent prior to September 26, 2014, and in excess of 20 percent thereafter, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The competent and credible evidence is in relative equipoise as to whether the Veteran's upper back disability is caused by or related to his active service.
2. The competent and credible evidence is in relative equipoise as whether the Veteran's lower back disability is caused by or related to his active service. 


CONCLUSIONS OF LAW

1. Resolving all reasonable doubt in the Veteran's favor, the criteria for the grant of service connection for an upper back disability have been met. 38 U.S.C. §§ 1101, 1110, 1111, 1112, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).

2. Resolving all reasonable doubt in the Veteran's favor, the criteria for the grant of service connection for a lower back disability have been met. 38 U.S.C. §§ 1101, 1110, 1111, 1112, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126) defined VA's duty to assist a Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). However, in view of the Board's favorable decision herein, further assistance is unnecessary.

Legal Criteria & Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C. § 1110; 38 C.F.R. § 3.303(a). Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303. 

Service connection for certain chronic diseases, including arthritis, will be presumed if they are manifest to a compensable degree within one year following active service. 38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. For chronic diseases, it is not enough that an injury or disease occurred in service; there must be chronic disability resulting from that injury or disease. Without a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).
38 U.S.C. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence"); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (lay testimony is competent to establish the presence of observable symptoms). Once evidence is determined to be competent, the Board must then determine whether such evidence is also credible. Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3. Here, the Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to the appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence). Hence, the Board will summarize the relevant evidence where appropriate. The analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran contends that he has current upper and lower back disabilities that are the result of a personal assault during service. See, e.g., January 2014 VA Form 9.

In September 1966, the Veteran underwent an enlistment examination. The examiner reported that his spine was normal and did not note any preexisting abnormalities. X-rays performed in November 1970 revealed a fusion of the 11th and 12th dorsal vertebrae. The examining physician described the fusion as congenital. A separation examination in March 1971 revealed a normal spine.

The Veteran presented to a private physician, Dr. A.B., in December 2004 with complaints of low back pain. He reported that he was injured while in service and had experienced ongoing problems with his back, including off and on back pain. Specifically, he reported that he was assaulted in service, was struck on the chest, and fell backwards on a foot locker while in boot camp. X-rays performed in connection with the visit revealed grade I spondylolisthesis with some mild degenerative disease at that level.

In April 2008, the Veteran returned to Dr. A.B. in regard to his back. X-rays performed during the visit revealed spondylolisthesis grade I to II of L5 and S1 as well as an old fused vertebrae at the thoracolumbar junction.

During a June 2008 VA neurology consultation, the Veteran reported low back pain occurring off and on for years. He could not recall incurring any other injury to his back. MRI scans performed in July 2008 revealed L5-S1 spondylolisthesis; L4-5 disc bulging; L2-3 and L1-2 mild bilateral subarticular recess stenosis due to minimal disc bulging; mild disc desiccation of the lower intravertebral disc space at the approximate T8-9, T9-10, and T10-11; and fusion of the anterior aspects of the T11-12 thoracic vertebral bodies.

In March 2010, the Veteran's private physician, Dr. A.P., indicated that the Veteran had severe degeneration at the L5/S1 level with grade 1 spondylolisthesis likely from a fall during his service and that the condition had worsened over the last 40 years. 

The Veteran visited another private physician in August 2010. See MRI of lumbar spine addendum note. The Veteran attributed his low back pain to an old injury that occurred 43 years prior. 

In a February 2013 letter, the Veteran stated that he had no back problems until a staff sergeant repeatedly beat him and choked him because he lost a stock liner siren from his M-14 rifle. The Veteran stated that, while choking him, the staff sergeant lost his footing and fell on top of him, slamming him against a rack and a foot locker and injuring his upper and lower back. He also stated that he had had back problems ever since.

The Veteran's brother, O.A., indicated in a letter received in April 2013 that he served with the Veteran and witnessed the assault. O.A. also indicated that the Veteran told him a short time after the assault that his back had been injured from the incident.

Dr. A.B. again saw the Veteran in September 2015. X-rays revealed the prior T11-12 fusion, grade 1 spondylolisthesis, and advanced degenerative changes at L5-S1 worse than at other levels. Dr. A.B. determined that the Veteran's T11-12 fusion was post-traumatic from military injury and not congenital. In addition, Dr. A.B. determined the degenerative changes and L5-S1 spondylolisthesis also resulted from prior military injury.

In a November 2015 letter, a different private physician, Dr. J.C., stated that the Veteran had longstanding lumber back pain likely stemming from a past physical attack while serving in the military. Dr. J.C. also stated that previous lumbar x-rays indicated misalignment and degenerative changes at the level of the reported injuries.

A VA examination of the Veteran's back took place in November 2016. The examiner diagnosed degenerative joint disease (DJD) of the lumbosacral spine. The examiner determined that it was less likely than as not that the Veteran's back conditions were related to service, reasoning that there was no evidence of continuity of symptomatology in service or immediately after service or record of injury in service. In addition, the examiner stated that the November 1970 X-rays which showed congenital fusion of the 11th and 12th dorsal vertebrae were not relevant to the back injury claims and not causative. 

Upon review of the record, the Board finds that the competent and credible evidence is in relative equipoise as to whether the Veteran's upper and lower back disabilities are caused by or related to his active service. The record reflects current disabilities of the upper and lower back. In addition, the Board acknowledges the lay testimony from the Veteran and O.A. regarding an instance of personal assault in service. The Board also acknowledges the Veteran's reports of injury and pain to his back during the claimed assault. As laypersons, the Veteran and O.A. are competent to testify to having experienced or witnessed an assault in service. See Layno, 6 Vet. App. at 470. The Board also finds no evidence to doubt their credibility. Further, the Board notes that the Veteran's testimony regarding having experienced back pain since the claimed assault constitutes competent evidence of continuity of symptomatology as to the service connection claim for a lower back disability. In contrast, his upper back disability is not characterized by arthritis and, therefore, requires the opinion of a medical professional. 38 C.F.R. § 3.303(b).

The record reflects multiple positive opinions from the Veteran's private physicians. In March 2010, Dr. A.P., indicated that the Veteran's had severe degeneration at the L5/S1 level with grade 1 spondylolisthesis likely from a fall during his service and that the condition had worsened over the last 40 years. Dr. A.B. determined in September 2015 that the Veteran's T11-12 fusion was post-traumatic from military injury and not congenital and that the degenerative changes and L5-S1 spondylolisthesis resulted from prior military injury. Finally, Dr. J.C. stated in November 2015 that the Veteran had longstanding lumber back pain likely stemming from a past physical attack while serving in the military. The Board finds no evidence to doubt the competency or credibility of any of the private physicians.

However, the November 2016 VA examination concluded differently. The examiner determined that it was less likely than as not that the Veteran's back conditions were related to service because there was no evidence of continuity of symptomatology in service or immediately after service or record of injury in service and because his congenital fusion of the 11th and 12th dorsal vertebrae was not relevant to the claimed back injury. Similarly, there is no evidence to doubt the competency or credibility of any of the private physicians of record.

Turning to the respective probative values of the medical opinions of record, the Board notes that none of the opinions reflect a detailed rationale for the conclusions rendered. Each of the private physicians provided conclusory statements while the VA examiner disregarded the Veteran's repeated reports of longstanding back pain, O.A.'s testimony, and the positive opinions from the private physicians. As such, the Board finds that neither medical opinion is more probative than the other. Finally, the Board notes that the September 1966 enlistment examination did not reveal a congenital condition of the spine. The Veteran's spine is, therefore, presumed to have been sound upon his entrance on duty. Moreover, because the record does not reflect any rationale for the finding that the T11-12 fusion is congenital, the Board finds that the presumption of soundness has not been rebutted. Accordingly, with the competent and credible evidence in relative equipoise, reasonable doubt must be resolved in favor of the Veteran. See 38 C.F.R. §§ 3.120, 3.303, 3.304(b).  


ORDER

Service connection for an upper back disability is granted.

Service connection for a lower back disability is granted.
REMAND

Unfortunately, another remand is required for the claim of entitlement to an initial rating for hemorrhoids in excess of 10 percent prior to September 26, 2014, and in excess of 20 percent thereafter. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Board notes that although the Veteran has undergone several VA examinations with respect to his service-connected hemorrhoids, proper development has yet to be obtained. In its September 2015 remand, the Board instructed the RO to obtain an addendum VA examination opinion as to whether the Veteran had persistent bleeding, redundant tissue, anal fissures, or anemia that was related to his service-connected hemorrhoids. A VA addendum opinion provided in April 2017 noted that none of the persistent symptoms were associated with hemorrhoids. However, the examiner merely indicated that he had reviewed the claims folder and noted that a November 2012 rectum and anus examination found no objective evidence of secondary anemia. As such, the Board finds that substantial compliance with its remand instructions has not been met. See Stegall v. West, 11 Vet. App. 268, 271 (1998). Therefore, a new VA examination is necessary. 

The Veteran is hereby notified that it is his responsibility to report for any examinations scheduled and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158 and 3.655.

Accordingly, the case is REMANDED for the following actions:

1. With any required assistance of the Veteran, obtain any outstanding VA and private medical records and associate them with the claims file.

2. Following completion of the above, schedule a VA examination with an appropriate medical professional who did not provide the April 2017 VA addendum to determine whether any of the abnormalities listed below are related to the Veteran's service-connected hemorrhoids:

a) prolapsed anal tissue; 

b) persistent bleeding;

c) redundant tissue;

d) anal fissures; or 

e) anemia

The claims folder should be made available to the examiner for review in connection with the examination, and the examiner should acknowledge such review in the examination report.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any of the abnormalities listed above is cause by or related to his service-connected hemorrhoids. The examiner must provide a complete rationale for all opinions and conclusions expressed. If the examiner cannot provide an opinion without resort to speculation, he or she should provide an explanation as to why this is so and whether there is additional evidence that would permit the opinion to be provided.

3. Ensure that the development meets substantial compliance with the Board's September 2015 remand instructions and with the instructions herein.
4. Thereafter, readjudicate the issues remaining on appeal- entitlement to an initial rating for hemorrhoids in excess of 10 percent prior to September 26, 2014, and in excess of 20 percent thereafter. If any benefit sought on appeal is not granted in full, the Veteran and his attorney should be issued a supplemental statement of the case and provided an opportunity to respond. The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369.

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112.





______________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112.

Department of Veterans Affairs


